UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):August 17, 2010 (August 11, 2010) FIVE STAR QUALITY CARE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation) 1–16817 04–3516029 (Commission File Number) (IRS Employer Identification No.) 400 Centre Street, Newton, Massachusetts (Address of Principal Executive Offices) (Zip Code) 617–796–8387 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8–K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a–12 under the Exchange Act (17 CFR 240.14a–12) o Pre–commencement communications pursuant to Rule14d–2(b)under the Exchange Act (17 CFR 240.14d–2(b)) o Pre–commencement communications pursuant to Rule13e–4(c)under the Exchange Act (17 CFR 240.13e–4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On August 11, 2010, Maryann Hughes, the Vice President and Director of Human Resources of Five Star Quality Care, Inc., or the Company, notified the Company of her resignation.Ms. Hughes advised the Company that the reasons for her decision were personal and were not the result of any disagreement with us.The Company expects Ms. Hughes to remain in her current position for a limited period of time for transition purposes. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FIVE STAR QUALITY CARE, INC. By: /s/ Travis K. Smith Travis K. Smith Vice President Dated: August 17, 2010
